                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 NOAH J. MCCOURT,                                  Case No. 19‐CV‐1192 (NEB/TNL)

                      Plaintiff,
                                                         ORDER ACCEPTING
 v.                                             REPORT AND RECOMMENDATION

 CITY OF CHASKA,

                      Defendant.




       The Court has received the Report and Recommendation of United States

Magistrate Judge Tony N. Leung dated September 4, 2019. [ECF No. 6 (docketed Sept. 5,

2019).] No party has objected to that Report and Recommendation, and the Court

therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all the files,

records, and proceedings in the above‐captioned matter,

       IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation [ECF No. 6] is ACCEPTED, and

       2. This action is DISMISSED WITHOUT PREJUDICE under Rule 41(b) of the

       Federal Rules of Civil Procedure for failure to prosecute.
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 4, 2019             BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               2
